Title: Wilson J. Cary to Thomas Jefferson, 7 May 1819
From: Cary, Wilson Jefferson
To: Jefferson, Thomas


          
            Dear Sir
            Carysbrook—May 7. 1819
          
          I am just informed by General Cocke that Mr Slack, a Gentleman from Philadelphia has been induced to come on to Charlottesville to establish a Grammar School in that place. Being anxious to obtain for my Son Wilson Miles, the advantage of a Teacher who comes so highly recommended, I lose no time in requesting the favor of you to enter him as a Scholar—and to engage board for him if possible with Mr Laporte—in whose family, he will, I hope, have an opportunity of acquiring the French language, while he is carrying on his classical education.
          I should be highly obliged by  a line from you, stating the terms of board and tuition, whether Mr Slack proposes to add any other branches of Education (such as Geography and Arithmetic) to his classical course—and paticularly, when the School will commence.
          
            I am Dear Sir with the highest respect & regard
            Wilson J: Cary.
          
        